DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Everett G. Diederiks, Jr. on 01/26/2021.
The application has been amended as follows:
Claim 1, line 9, after “… to score the plurality of dough pieces, and each” and prior to “of the plurality of interior blades…”, inserted --one--
	Claim 1, line 10, after “…plurality of interior blades is located in” and prior to “one of the plurality of dough cutter molds”, inserted --only--
	Claim 1, line 10, after “the plurality of dough cutter molds”, and prior to the period, inserted --wherein each of the plurality of interior blades, in height is shorter than a height of each of the plurality of the walls, extends lengthwise of each of the plurality of the dough cutter molds, is spaced from each of the plurality of the walls and cantilevered from the shaft--
	Claim 11 is cancelled.
	Claim 12, line 6, after “… to score the plurality of dough pieces, and each” and prior to “of the plurality of interior blades…”, inserted --one--
	Claim 12, line 7, after “plurality of interior blades is located in” and prior to “one of the plurality of dough cutter molds”, inserted --only--
	Claim 12, line 7, after “one of the plurality of dough cutter molds,” and prior to “the method”, inserted --wherein each of the plurality of interior blades, in height is shorter than a height of each of the plurality of the walls, extends lengthwise of each of the plurality of the dough cutter molds, is spaced from each of the plurality of the walls and cantilevered from the shaft--
Response to Amendment
	In view of the amendment, filed on 09/30/2020, and the above Examiner’s Amendment, the following rejections are withdrawn from the previous office action, mailed on 07/09/2020.
Rejection of claims 12-20 under 35 U.S.C. 112(b)
Rejection of claims 1-20 under 35 U.S.C. 102(a)(1) as being anticipated by Anetsberger et al. (US 3,124,990)
Rejection of claims 1-12 and 15-20 under 35 U.S.C. 102(a)(1) as being anticipated by Gilbson (US 2,144,720)
Rejection of claims 1-12 and 15-20 under 35 U.S.C. 102(a)(1) as being anticipated by Griner (US 2,887,964)
Rejection of claims 1, 7, 9-10, 12, and 19-20 under 35 U.S.C. 102(a)(1) as being anticipated by Suski et al. (US 8,622,729)
Rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Stumpf (US 825,775)
Rejection of claims 13-14 under 35 U.S.C. 103 as being unpatentable over Anetsberger et al. (US ‘990)
Rejection of claims 13-14 under 35 U.S.C. 103 as being unpatentable over Gibson (US ‘720)
Rejection of claims 13-14 under 35 U.S.C. 103 as being unpatentable over Griner (US ‘964)

Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, inter alia, teach or fairly suggest a rotary dough cutter, as claimed in claims 1 and 12, comprising: a shaft; a plurality of walls extending radially outward from the shaft, wherein the plurality of walls are configured to cut a plurality of dough pieces from a dough sheet, the plurality of walls define a plurality of dough cutter molds, the plurality of dough cutter molds include a first dough cutter mold and a second dough cutter mold, and a first wall of the plurality of walls defines part of both the first dough cutter mold and the second dough cutter mold; and a plurality of interior blades extending radially outward from the shaft, wherein the plurality of interior blades are configured to score the plurality of dough pieces, and each one of the plurality of interior 
The closest references of Suski et al. (US 8,622,729), Gilbson (US 2,144,720), Griner (US 2,887,964), Stumpf (US 825,775), and Yusufi (US 6,562,389) - Fig. 2 fail to disclose each one of the plurality of interior blades is located in only one of the plurality of dough cutter molds, wherein each of the plurality of interior blades, in height is shorter than a height of each of the plurality of the walls, extends lengthwise of each of the plurality of the dough cutter molds, is spaced from each of the plurality of the walls and cantilevered from the shaft. Therefore, claims 1-10 and 12-20 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1743                                                                                                                                                                                                        01/27/2021